 



EXHIBIT 10.2
RELEASE OF CLAIMS
          (1) In consideration of the separation pay and benefits to be provided
to me under the terms of Separation Agreement dated as of July 31, 2006
(hereinafter the “Separation Agreement’), I, on behalf of myself and my heirs,
executors, administrators, attorneys and assigns, hereby waive, release and
forever discharge Ligand Pharmaceuticals, Incorporated (hereinafter referred to
as the “Company”) and the Company’s subsidiaries and divisions and the Company’s
and its subsidiaries’ and divisions’’ respective directors, officers, and
employees (hereinafter collectively referred to as “Releasees”), from any and
all known or unknown actions, causes of action, complaints, liabilities,
obligations, suits, damages, costs, expenses, rights, debts, dues, sums of
money, accounts, reckonings, claims and/or demands of any kind or nature
whatsoever, in law and/or in equity, whether now known or hereafter discovered,
direct or indirect, suspected or claimed against the Releasees, which could be
asserted against the Releasees arising out of or related to my employment with
and/or separation from employment with any of the Releasees up to and including
the date of this Release of Claims, including but not limited to:
     (a) claims, actions, causes of action or liabilities arising under Title
VII of the Civil Rights Act, as amended, the Age Discrimination in Employment
Act, as amended (the “ADEA”), the Employee Retirement Income Security Act, as
amended, the Rehabilitation Act, as amended, the Americans with Disabilities
Act, as amended, the Family and Medical Leave Act, as amended, the California
Fair Employment and Housing Act, and/or any other federal, state, municipal, or
local employment discrimination statutes or ordinances (including, but not
limited to, claims based on age, sex, attainment of benefit plan rights, race,
religion, national origin, marital status, sexual orientation, ancestry,
harassment, parental status, handicap, disability, retaliation, and veteran
status); and/or
     (b) any other claim whatsoever including, but not limited to, claims for
severance pay, claims based upon breach of contract, wrongful termination,
defamation, intentional infliction of emotional distress, tort, personal injury,
invasion of privacy, violation of public policy, negligence and/or any other
common law, statutory or other claim whatsoever arising out of or relating to my
employment with and/or separation from employment with the Company and/or any of
the other Releasees.
The Company and other Releasees acknowledge that the release set forth herein is
specific to the matters set forth herein and it is not intended to and does not
extend to, cover, or impair, among other things: (i) any claims which I may make
under state unemployment laws, (ii) any claims for indemnity as an officer of
the Company or any Releasee that I may have by law, under the bylaws or articles
of incorporation of the Company or any Releasee, pursuant to any directors and
officers liability insurance or those certain Indemnification Agreements dated
October 15, 1991 and January 1, 1999 (iii) any claim to enforce the terms of the
Separation Agreement or any agreement that survives the Separation Agreement as
set forth in Section 7(b) of the Separation Agreement, (iv) claims for benefits
under any employee benefit plan of the Company in which I was a participant and
had accrued benefits as of the Effective Date (as defined in the Separation
Agreement), and/or (v) claims which by law I cannot waive (“Excluded Claims”).

 



--------------------------------------------------------------------------------



 



          (2) I also agree never to sue any of the Releasees or become party to
a lawsuit on the basis of any claim of any type whatsoever arising out of or
related to my separation from employment with the Company and/or any of the
other Releasees, other than a suit to challenge this Release of Claims under
ADEA or any suit for Excluded Claims.
          (3) I acknowledge that I received this Release of Claims on July 29,
2006 and have been given at least twenty-one (21) days from that point to
consider this Release of Claims. I have consulted with my personal attorney,
before signing below and I knowingly and voluntarily signed this Release of
Claims prior to expiration of the twenty-one (21) days.
          (4) I understand that I may revoke this Release of Claims within seven
(7) days after its signing and that any revocation must be made in writing and
submitted within such seven day period to the Company. I further understand that
if I revoke this Release of Claims, I shall not receive the separation pay nor,
if applicable, any separation benefits under the Separation Agreement.
          (5) I also understand that the separation pay and separation benefits
under the Separation Agreement which I will receive in exchange for signing and
not later revoking this Release of Claims Agreement are in addition to anything
of value to which I am already entitled.
          (6) I FURTHER UNDERSTAND THAT THIS RELEASE OF CLAIMS INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS TO DATE. In giving this Release of
Claims, it is further understood and agreed that except with respect to the
Excluded Claims, I specifically waive the provisions of Section 1542 of the
California Civil Code (and any similar provision of other applicable law) which
section reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
          (7) I acknowledge and agree that if any provision of this Release of
Claims is found, held, or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any applicable statute or controlling law,
the remainder of the Release of Claims shall continue in full force and effect.
          (8) This Release of Claims is deemed made and entered into in the
State of California without giving effect to its choice of laws provisions, and
in all respects shall be interpreted, enforced and governed under applicable
federal law and in the event reference shall be made to state law, the internal
laws of the State of California. Any dispute under this Release of Claims shall
be adjudicated by a court of competent jurisdiction in the State of California.

2



--------------------------------------------------------------------------------



 



          (9)   I further acknowledge and agree that I have carefully read and
fully understand all of the provisions of this Release of Claims and that I
voluntarily enter into this Release of Claims by signing below.

                  /s/ David E. Robinson       David E. Robinson                 
  July 31, 2006     (Date)           

3